                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELISA THOMPSON,                                    Case No. 4:21-cv-00026-YGR
                                                         Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO DISMISS
                                                   v.                                       FIRST AMENDED COMPLAINT
                                   9

                                  10     ORACLE CORPORATION, ET AL.,                        Re: Dkt. No. 27
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Defendants Oracle Corporation, Oracle America, Inc., and Oracle Corporation Long Term

                                  14   Disability Plan (collectively, “Defendants”) filed a motion to dismiss plaintiff Elisa Thompson’s

                                  15   first amended complaint on April 19, 2021. (Dkt. No. 27.) The motion was heard by the Court on

                                  16   June 29, 2021 by videoconference.

                                  17            Having carefully consider the briefing and arguments submitted in this matter, and for the

                                  18   reasons set forth in full detail on the record, the motion to dismiss is GRANTED with leave to

                                  19   amend.

                                  20            This Order terminates Docket Number 27.

                                  21            IT IS SO ORDERED.

                                  22   Dated: July 6, 2021

                                  23
                                                                                                       YVONNE GONZALEZ ROGERS
                                  24                                                                  UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
